Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 03/31/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 15-16, 18-21, 23-24, 28-30, 32-35, 37-38, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-7 of U.S. Patent No. 10,930,157 (hereinafter “157”). Although the claims at issue are not identical, they are not patentably distinct from each other because the recite the same limitations in different forms rendering the instant claims anticipated by the patent as detailed below.

	Regarding claim 1 157 recites:

	A system, comprising: (157 clm 1 col. 31 lines 44-46) a data store including, driver data for each of a set of drivers physically distributed across a geographic area, where each of the set of drivers has a computing device adapted to determine a current location of that driver; (157 clm 1 col. 31 lines 47-50) a non-transitory computer readable medium comprising instructions for: (157 clm 1 col. 31 lines 51-52) obtaining the current location for each of the set of drivers, wherein the current location of the driver was received from the computing device of that driver over an electronic communication network; (157 clm 1 col. 31 lines 53-57) receiving a new order at the system over the electronic communication network, the order comprising a pick-up location and a destination location in the geographic area; (157 clm 1 col. 31 lines 60-63)  filtering the set of drivers to determine a reduced set of drivers by applying a filtering model to the set of drivers to determine the reduced set of drivers with the highest likelihood of being selected for the new order; (157 clm 1 col. 31 lines 64-1) determining a burden for each driver of the reduced set of drivers, wherein determining the burden for the driver includes: determining a current set of orders for the driver; (157 clm 1 col. 32 lines 10-13) determining a first total duration for the current set of orders for the driver by determining a first route for the current set of orders based on the driver's current location, wherein the first route comprises a first set of legs and is determined by a routing engine; (157 clm 1 col. 32 lines 17-22)  determining a current travel time for each of the first set of legs; (157 clm 1 col. 32 lines 26-27)  determining the first total duration for the current set of orders based on the current travel times for each of the set of legs; (157 clm 1 col. 32 lines 28-30) determining a combined set of orders for the driver by adding the new order to the current set of orders for the driver; (157 clm 1 col. 32 lines 31-33) determining a second total duration for the combined set of orders for the driver by determining a second route for the combined set of orders based on the driver's current location, wherein the second route comprises a second set of legs and is determined by a routing engine; Attorney DocketCustomer ID. 44654 DROP1100-2Serial No. 17/129,2724(157 clm 1 col. 32 lines 37-46) determining the current travel time for each of the second set of legs; determining the second total duration for the combined set of orders based on the current travel times for each of the set of legs; and determining the burden for the new order for the driver based on the first total duration for the current set of orders and the second total duration for the combined set of orders; (157 clm 1 col. 32 lines 37-55) ranking the reduced set of drivers based on the burden for the new order determined for each of the reduced set of drivers; and selecting a highest ranking driver of the reduced set of drivers for the new order.  (157 clm 1 col. 32 lines 56-60).

	Regarding claim 16 157 discloses:

	The system of claim 15, wherein the data store includes order data comprising pick- up order entries and destination order entries for received orders, each order associated with a pick-up order entry and destination order entry, and wherein the driver data for each of the set of drivers includes a list of pick-up order entries and destination order entries sorted to represent a current route determined for that driver. (157 clm 2 col. 32 lines 61-67).

	Regarding claim 18 157 discloses:

	The system of claim 15, wherein the instructions further comprise instructions for assigning the new order to the highest ranking driver by inserting a pick-up order entry and destination order entry into the list of pick-up order entries and destination order entries of the driver data for the highest ranking driver and re-sorting the list to represent the second route determined for the highest ranking driver.  (157 clm 4 col. 33 lines 3-9). 


	Regarding claim 19 157 discloses:

	The system of claim 15, wherein determining the current travel time for the first set of legs and the second set of legs comprises requesting the current travel time for each leg from a provider over a network. (157 clm 5 col. 33 lines 10-13).
	
	Regarding claim 20 157 discloses:

	The system of claim 15, wherein filtering the set of drivers to determine a reduced set of drivers comprises applying a set of filtering rules to the reduced set of drivers before applying the filtering model. (157 clm 6 col. 33 lines 14-19).

	Regarding claim 21 157 discloses:

	The system of claim 15, wherein determining the first total duration for the current set of orders comprises determining any non-transit time required at each destination of each of the set of legs of the first route and adding the determined non-transit time to the current travel times for each of the set of legs of the first route and determining the second total duration for the combined set of orders comprises determining any non-transit time required at each destination of each of the set of legs of the second route and adding the determined non-transit time to the current travel times for each of the set of legs of the second route. (157 clm 7 col. 33 lines 20-30).

	Regarding claim 23 157 discloses:

	The system of claim 22, wherein the instructions further comprise instructions for updating the current location of each of the set of drivers in the driver data. (157 clm 1 col. 31 lines 58-59).

	Regarding claim 24 157 discloses:

	The system of claim 15, wherein the instructions further comprise instructions for assigning the highest ranking driver to the new order. (157 clm 1 col. 32 lines 59-60).

	Regarding claim 28 157 discloses:

	The system of claim 15, wherein the instructions are further for: determining if a first number of locations in the current set of orders for the driver is greater than a threshold, (157 clm 1 col. 32 lines 14-16) wherein the routing engine used for determining the first total duration for the current set of order is an optimal routing engine when the first number of locations is less than the threshold and a non-optimal routing engine when the first number of locations is greater than the threshold; (157 clm 1 col. 32 lines 17-25) and determining if a second number of locations for the combined set of orders for the driver is greater than the threshold wherein the routing engine used for determining the second total duration for the combined set of orders is an optimal routing engine when the second number of locations is less than the threshold and a non-optimal routing engine when the second number of locations is greater than the threshold. (157 clm 1 col. 32 lines 37-46). 

	Claims 29, 30, 32-35, 37, 38, and 42 are also rejected for Non Statutory Double Patenting over claims 1, 2, 4-7, and 13 for the same reasons as those found above, as these claims recite the same essential subject matter. 

Claim Objections

	Claims 26 and 40 are objected to because of the following informalities:  claims 26 and 40 recite the limitation “a pervious” while examiner believes the claim should read “a previous”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 15-21, 24-25, 29-35 and 38-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental observation or a mental process without significantly more. The claims recite “determining a burden for each driver”, “determining a current set of orders for the driver”, “determining a first total duration for the current set of orders”, “determining a current travel time”, “determining the first total duration”, “determining a combined set of orders”, “determining a second total duration”, “determining the current travel time”, “ranking the reduced set”, “wherein the driver data for each of the set of drivers includes a list of pick-up order entries”, “resorting the list to represent the second route determined for the highest ranking driver”,  “filtering the set of drivers to determine a reduced set of drivers”, and “determining any non-transit time required at each destination”,  which recognize the work load of a driver, the location of a driver and of their assigned locations, the time a driver is on a route, a set of orders for a driver, and ranking and assigning orders based on the above criteria. 

	Prong 1: These claims are directed to an apparatus and a computer medium with instructions to carry out a method 

	Prong 2A Prong One:

	The limitations of recognizing the work load of a driver, the location of a driver and of their assigned locations, the time a driver is on a route, a set of orders for a driver, and ranking and assigning orders based on the above criteria is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a data store device”, “a computing device”, and “a non-transitory computer readable medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a non-transitory computer readable medium” language, recognizing the workload of a driver can easily be done by a user looking at upcoming tasks or travel destinations required in order to complete a job. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, these claims recite an abstract idea. 

	Prong 2A Prong Two:

	This judicial exception is not integrated into a practical application because the claims recite additional elements: “an electronic communication network”. For example, the obtaining step is recited at a high level of generality (i.e., as a general means of gathering information of a vehicle on a roadway), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Additionally, the data store and communication network is recited at a high level of generality (i.e., as a general means of storing driver data), and amounts to mere data storage, which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. 

	Prong 2B:

	The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2, this has been re-evaluated in Step 2B the network communication is determined to be well-understood, routine, conventional activity in the field, as seen in MPEP 2106.05(d)(II) recited here “ Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));”. Additionally, the data storage and medium claims relate to mere data gathering, similar to MPEP 2106.05(g) recited here “v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754;”.  The specification does not provide any indication that the various units are anything other than a generic, off-the-shelf computer component as described in the specification [0116]. As such, the claims are ineligible.

	For similar reasons as those above, claim 16-21, 24-25, 29-35 and 38-39 are also ineligible. 

	Examiner suggests incorporating the machine learning limitation of claim 27 into the independent claims to overcome the 35 USC § 101 rejection.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 15-25, 28-39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Konig et al (US Pre-Granted Publication No. US 2015/0339923 A1 hereinafter “Konig”) in view of Hollis (US Pre-Granted Publication No. US 2009/0254405 A1 hereinafter “Hollis”) further still in view of Kisiler (US Pre-Granted Publication No. 2018/0018619 A1 hereinafter “Kisiler”).

	Regarding claim 15 Konig discloses:

	A system, comprising: a data store including, driver data for each of a set of drivers physically distributed across a geographic area, (Konig [0031-0035] wherein gps locations of the drivers is recorded) where each of the set of drivers has a computing device adapted to determine a current location of that driver; (Konig [0031-0035] wherein the device is either handheld or hard mounted) a non-transitory computer readable medium comprising instructions for: obtaining the current location for each of the set of drivers, (Konig [0031] [0096] wherein the storage medium includes satellite connections) wherein the current location of the driver was received from the computing device of that driver over an electronic communication network; (Konig [0112] wherein driver location is communicated for a pickup request) receiving a new order at the system over the electronic communication network, the order comprising a pick-up location and a destination location in the geographic area; (Konig [0172] wherein once confirmed the routing of a vehicle begins) filtering the set of drivers to determine a reduced set of drivers by applying a filtering model to the set of drivers to determine the reduced set of drivers with the highest likelihood of being selected for the new order; (Konig [0080] [0181] wherein the request is only sent to drivers in a predefined area, then further filtered to provide a list for the rider to select from) determining a burden for each driver of the reduced set of drivers, wherein determining the burden for the driver includes: (Konig [0115] wherein the location and status of a driver is monitored to see if they’re currently completing a task i.e. a burden of the driver) determining a current set of orders for the driver; (Konig [0115] wherein the location and status of a driver is monitored to see if they’re currently completing a task i.e. a burden of the driver) … by determining a first route for the current set of orders based on the driver's current location, (Konig [0118] wherein a first route for a pickup is mapped) wherein the first route comprises a first set of legs and is determined by a routing engine; (Konig [0118] wherein a first route for a pickup is mapped) … determining the first total duration for the current set of orders based on the current travel times for each of the set of legs; (Konig [0118] wherein a first route for a pickup is mapped including an ETA for the arrival of the vehicle i.e. a travel time for the current route) determining a combined set of orders for the driver by adding the new order to the current set of orders for the driver; (Konig [0194] wherein the set of orders are added to the cluster for the drivers to receive) … and determining the burden for the new order for the driver based on the first total duration for the current set of orders … ranking the reduced set of drivers based on the burden for the new order determined for each of the reduced set of drivers; (Konig [0218] wherein ranked drivers are determined based on timing and positive or negative feedback from a list of suitable drivers available i.e. a reduced ranked list) and selecting a highest ranking driver of the reduced set of drivers for the new order.  (Konig [0218-0219] wherein the best driver for the task are selected for the cluster/job). 

	Konig does not appear to disclose:

	determining a first total duration for the current set of orders for the driver 
or determining a current travel time for each of the first set of legs; or determining a second total duration for the combined set of orders for the driver by determining a second route for the combined set of orders based on the driver's current location, wherein the second route comprises a second set of legs and is determined by a routing engine; or  Attorney DocketCustomer ID. 44654DROP1100-2Serial No. 17/129,2724determining the current travel time for each of the second set of legs; determining the second total duration for the combined set of orders based on the current travel times for each of the set of legs; or and the second total duration for the combined set of orders;

	However, in the same field of endeavor of vehicle controls Hollis discloses:

	“determining a first total duration for the current set of orders for the driver” (Hollis [0053] wherein the duration of a route of a driver is considered) and “determining a current travel time for each of the first set of legs;” (Hollis [0141] wherein allowable travel times between the locations are determined) and determining the current travel time for each of” (Hollis [0141] wherein allowable travel times between the locations are determined)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the duration and travel time of Hollis with the vehicle system of Konig because one of ordinary skill would have been motivated to make this modification in order to improve efficiency of vehicle scheduling based on time involved with driving and routing procedures (Hollis [0057] [0141]). 

	Additionally, Konig in view of Hollis do not appear to disclose:

	determining a second total duration for the combined set of orders for the driver by determining a second route for the combined set of orders based on the driver's current location, wherein the second route comprises a second set of legs and is determined by a routing engine; or  Attorney DocketCustomer ID. 44654DROP1100-2Serial No. 17/129,2724second set of legs; determining the second total duration for the combined set of orders based on the current travel times for each of the set of legs; or and the second total duration for the combined set of orders;

	However, in the same field of endeavor of vehicle controls Kisiler discloses:

	“determining a second total duration for the combined set of orders for the driver by determining a second route for the combined set of orders based on the driver's current location, (Kisiler [0078] [0090] wherein multiple routes are determined to an optimal route) wherein the second route comprises a second set of legs and is determined by a routing engine;” (Kisiler [0078] wherein multiple routes and legs of a full trip are calculated) and “the second set of legs; determining the second total duration for the combined set of orders based on the current travel times for each of the set of legs;” (Kisiler [0078] [0090] wherein multiple routes are determined to an optimal route with total time items are in a vehicle for delivery) and “orders and the second total duration for the combined set of orders;” (Kisiler [0078] [0090] wherein multiple routes are determined to an optimal route with total time items are in a vehicle for delivery)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second route and duration information of Kisiler with the vehicle system of Konig and Hollis because one of ordinary skill would have been motivated to make this modification in order to optimize travel routes with additional stops or pickups based on gathered vehicle and item information (Kisiler [0069] [0118]).

	Regarding claim 16 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 15 and Konig further discloses:

	The system of claim 15, wherein the data store includes order data comprising pick- up order entries and destination order entries for received orders, each order associated with a pick-up order entry and destination order entry, and wherein the driver data for each of the set of drivers includes a list of pick-up order entries (Konig [0029] wherein a pickup time, location, end location, and preferences for the driver) and destination order entries sorted to represent a current route determined for that driver. (Konig [0038] wherein the current mapping of the driver is also used for routing the driver for destination locations).

	Regarding claim 17 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 15 and Konig further discloses:
	
	The system of claim 15, wherein ranking the reduced set of drivers is based on one or more of a waiting time associated with any of the orders for any driver of the reduced set of driver, (Konig [0047] wherein the driver waiting time is optimized for pickup schedules) in a time until the new order is due, (Konig [0086] wherein the scheduled drop off or pickup times are factored into the driver assignment) how many locations or orders are currently assigned to each driver, (Kisiler [0111] wherein the pickup locations can either be fixed assigned areas or any requested location) when each driver ends his shift, how close each driver is to the end of his shift, or a desired end location for a driver.  (Konig [0214] wherein the driver may have preferred ending locations). 

	Regarding claim 18 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 15 and Konig further discloses:

	The system of claim 15, wherein the instructions further comprise instructions for assigning the new order to the highest ranking driver by inserting a pick-up order entry and destination order entry into the list of pick-up order entries and destination order entries of the driver data for the highest ranking driver and re-sorting the list to represent (Konig [0218] wherein ranked drivers are determined based on timing and positive or negative feedback from a list of suitable drivers available i.e. a reduced ranked list) … determined for the highest ranking driver. (Konig [0091] wherein the drivers are ranked for the highest order request and most suitable driver to take the task).

	Konig does not appear to disclose:

	the second route

	However, in the same field of endeavor of vehicle controls Kisiler discloses:

	“the second route” (Kisiler [0078] [0090] wherein multiple routes are determined to an optimal route)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second route and duration information of Kisiler with the vehicle system of Konig and Hollis because one of ordinary skill would have been motivated to make this modification in order to optimize travel routes with additional stops or pickups based on gathered vehicle and item information (Kisiler [0069] [0118]).

	Regarding claim 19 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 15 and Konig further discloses:

	The system of claim 15, wherein determining the current travel time for the first set of legs … comprises requesting the current travel time for each leg from a provider (Konig [0118] wherein a first route for a pickup is mapped including an ETA for the arrival of the vehicle i.e. a travel time for the current route) over a network. (Konig [0143] wherein the devices are connected via a network wired or wirelessly).

	Konig does not appear to disclose:

	the second set of legs

	However, in the same field of endeavor of vehicle controls Kisiler discloses:

	“the second set of legs” (Kisiler [0078] [0090] wherein multiple routes are determined to an optimal route)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second route and duration information of Kisiler with the vehicle system of Konig and Hollis because one of ordinary skill would have been motivated to make this modification in order to optimize travel routes with additional stops or pickups based on gathered vehicle and item information (Kisiler [0069] [0118]).
	
	Regarding claim 20 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 15 and Konig further discloses:

	The system of claim 15, wherein filtering the set of drivers to determine a reduced set of drivers comprises applying a set of filtering rules to the reduced set of drivers before applying the filtering model. (Konig [0011] [0138] wherein reducing the drivers includes rating a driver based on their services, further used to reduce the potential driver list in future requests).

	Regarding claim 21 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 15 and Konig further discloses:

	The system of claim 15, wherein determining the first total duration for the current set of orders comprises determining any non-transit time required at each destination of each of the set of legs of the first route (Konig [0047] wherein the vehicle routes are based on optimized waiting time i.e. non-transit time) … 

	Konig does not appear to disclose:

	and adding the determined non-transit time to the current travel times for each of the set of legs of the first route and determining the second total duration for the combined set of orders comprises determining any non-transit time required at each destination of each of the set of legs of the second route and adding the determined non-transit time to the current travel times for each of the set of legs of the second route.

	However, in the same field of endeavor of vehicle controls Kisiler discloses:

	“and adding the determined non-transit time to the current travel times for each of the set of legs of the first route and determining the second total duration for the combined set of orders comprises (Kisiler [0078] [0090] wherein multiple routes are determined to an optimal route with total time items are in a vehicle for delivery) determining any non-transit time required at each destination of each of the set of legs of the second route and adding the determined non-transit time to the current travel times for each of the set of legs of the second route.” (Kisiler [0078] [0090] wherein multiple routes are determined to an optimal route with total time items are in a vehicle for delivery).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second route and duration information of Kisiler with the vehicle system of Konig and Hollis because one of ordinary skill would have been motivated to make this modification in order to optimize travel routes with additional stops or pickups based on gathered vehicle and item information (Kisiler [0069] [0118]).

	Regarding claim 22 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 15 and Konig further discloses:

	The system of claim 15, wherein the obtained current location of the driver is determined in real-time by receiving the current location from the computing device of the driver in real-time, (Konig [0140] [0147] network establishes an up to date connection to determine location information of the request and the vehicle) or wherein the obtained current location of the driver was previously stored in the driver data.  (Konig [0023-0024] wherein the current location is stored for the driver).

	Regarding claim 23 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 15 and Konig further discloses:

	The system of claim 22, wherein the instructions further comprise instructions for updating the current location of each of the set of drivers in the driver data.  (Konig [0057] [0034] wherein the current location are used to determine a cluster i.e. request distribution).

	Regarding claim 24 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 15 and Konig further discloses:

	The system of claim 15, wherein the instructions further comprise instructions for assigning the highest ranking driver to the new order.  (Konig [0218] wherein ranked drivers are determined based on timing and positive or negative feedback from a list of suitable drivers available i.e. a reduced ranked list for matching the request).

	Regarding claim 25 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 15 and Konig further discloses:

	The system of claim 15, wherein the filtering model comprises a set of filtering rules.  (Konig [0185] [0213] wherein a subset of vehicles is based on various filtering rules).  

	Regarding claim 28 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 15 and Konig further discloses:

	The system of claim 15, wherein the instructions are further for: … wherein the routing engine used for determining the first total duration for the current set of order is an optimal routing engine when the first number of locations is less than the threshold (Konig [0138] wherein the driver is rated based on the route following an optimal route based on a threshold) …

	Konig does not appear to disclose:

	determining if a first number of locations in the current set of orders for the driver is greater than a threshold, or and a non-optimal routing engine when the first number of locations is greater than the threshold; and determining if a second number of locations for the combined set of orders for the driver is greater than the threshold wherein the routing engine used for determining the second total duration for the combined set of orders is an optimal routing engine when the second number of locations is less than the threshold and a non-optimal routing engine when the second number of locations is greater than the threshold.

	However, in the same field of endeavor of vehicle controls Kisiler discloses:

	“determining if a first number of locations in the current set of orders for the driver is greater than a threshold,” (Kisiler [0091] wherein the driver has a threshold number of rules including a number of stops or arranging of pickup or drop off items for both optimal and suboptimal route planning) and “and a non-optimal routing engine when the first number of locations is greater than the threshold; (Kisiler [0091] wherein the driver has a threshold number of rules including a number of stops or arranging of pickup or drop off items for both optimal and suboptimal route planning) and determining if a second number of locations for the combined set of orders for the driver is greater than the threshold (Kisiler [0083] wherein the system determines if the items to be picked up at locations are able to be picked up or can be optimized i.e. if they meet a threshold) wherein the routing engine used for determining the second total duration for the combined set of orders is an optimal routing engine when the second number of locations is less than the threshold (Kisiler [0078] wherein the optimal routing includes the best placement and route based on later pickup information) and a non-optimal routing engine when the second number of locations is greater than the threshold.” (Kisiler [0083] [0091] wherein the system determines if the items to be picked up at locations are able to be picked up or can be optimized i.e. if they meet a threshold). 
 
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second route and duration information of Kisiler with the vehicle system of Konig and Hollis because one of ordinary skill would have been motivated to make this modification in order to optimize travel routes with additional stops or pickups based on gathered vehicle and item information (Kisiler [0069] [0118]).

	Regarding claim 29 Konig discloses:

	A non-transitory computer readable medium comprising instructions for: obtaining a current location for each of a set of drivers physically distributed across a geographical area, (Konig [0031] [0096] wherein the storage medium includes satellite connections) wherein the current location of the driver was received from a computing device of that driver over an electronic communication network; (Konig [0112] wherein driver location is communicated for a pickup request) receiving a new order at the system over the electronic communication network, the order comprising a pick-up location and a destination location in the geographic area; (Konig [0172] wherein once confirmed the routing of a vehicle begins) filtering the set of drivers to determine a reduced set of drivers by applying a filtering model to the set of drivers to determine the reduced set of drivers with the highest likelihood of being selected for the new order; (Konig [0080] [0181] wherein the request is only sent to drivers in a predefined area, then further filtered to provide a list for the rider to select from) determining a burden for each driver of the reduced set of drivers, wherein determining the burden for the driver includes: (Konig [0115] wherein the location and status of a driver is monitored to see if they’re currently completing a task i.e. a burden of the driver) determining a current set of orders for the driver; (Konig [0115] wherein the location and status of a driver is monitored to see if they’re currently completing a task i.e. a burden of the driver) … by determining a first route for the current set of orders based on the driver's current location, (Konig [0118] wherein a first route for a pickup is mapped) wherein the first route comprises a first set of legs and is determined by a routing engine; (Konig [0118] wherein a first route for a pickup is mapped) … determining the first total duration for the current set of orders based on the current travel times for each of the set of legs; (Konig [0118] wherein a first route for a pickup is mapped including an ETA for the arrival of the vehicle i.e. a travel time for the current route) determining a combined set of orders for the driver by adding the new order to the current set of orders for the driver; (Konig [0194] wherein the set of orders are added to the cluster for the drivers to receive) … and determining the burden for the new order for the driver based on the first total duration for the current set of orders … ranking the reduced set of drivers based on the burden for the new order determined for each of the reduced set of drivers; (Konig [0218] wherein ranked drivers are determined based on timing and positive or negative feedback from a list of suitable drivers available i.e. a reduced ranked list) and selecting a highest ranking driver of the reduced set of drivers for the new order.  (Konig [0218-0219] wherein the best driver for the task are selected for the cluster/job). 

	Konig does not appear to disclose:

	determining a first total duration for the current set of orders for the driver 
or determining a current travel time for each of the first set of legs; or determining a second total duration for the combined set of orders for the driver by determining a second route for the combined set of orders based on the driver's current location, wherein the second route comprises a second set of legs and is determined by a routing engine; or  Attorney DocketCustomer ID. 44654DROP1100-2Serial No. 17/129,2724determining the current travel time for each of the second set of legs; determining the second total duration for the combined set of orders based on the current travel times for each of the set of legs; or and the second total duration for the combined set of orders;

	However, in the same field of endeavor of vehicle controls Hollis discloses:

	“determining a first total duration for the current set of orders for the driver” (Hollis [0053] wherein the duration of a route of a driver is considered) and “determining a current travel time for each of the first set of legs;” (Hollis [0141] wherein allowable travel times between the locations are determined) and determining the current travel time for each of” (Hollis [0141] wherein allowable travel times between the locations are determined)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the duration and travel time of Hollis with the vehicle system of Konig because one of ordinary skill would have been motivated to make this modification in order to improve efficiency of vehicle scheduling based on time involved with driving and routing procedures (Hollis [0057] [0141]). 

	Additionally, Konig in view of Hollis do not appear to disclose:

	determining a second total duration for the combined set of orders for the driver by determining a second route for the combined set of orders based on the driver's current location, wherein the second route comprises a second set of legs and is determined by a routing engine; or  Attorney DocketCustomer ID. 44654DROP1100-2Serial No. 17/129,2724second set of legs; determining the second total duration for the combined set of orders based on the current travel times for each of the set of legs; or and the second total duration for the combined set of orders;

	However, in the same field of endeavor of vehicle controls Kisiler discloses:

	“determining a second total duration for the combined set of orders for the driver by determining a second route for the combined set of orders based on the driver's current location, (Kisiler [0078] [0090] wherein multiple routes are determined to an optimal route) wherein the second route comprises a second set of legs and is determined by a routing engine;” (Kisiler [0078] wherein multiple routes and legs of a full trip are calculated) and “the second set of legs; determining the second total duration for the combined set of orders based on the current travel times for each of the set of legs;” (Kisiler [0078] [0090] wherein multiple routes are determined to an optimal route with total time items are in a vehicle for delivery) and “orders and the second total duration for the combined set of orders;” (Kisiler [0078] [0090] wherein multiple routes are determined to an optimal route with total time items are in a vehicle for delivery)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second route and duration information of Kisiler with the vehicle system of Konig and Hollis because one of ordinary skill would have been motivated to make this modification in order to optimize travel routes with additional stops or pickups based on gathered vehicle and item information (Kisiler [0069] [0118]).

	Regarding claim 30 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 29 and Konig further discloses:

	The non-transitory computer readable medium of claim 29, wherein the data store includes order data comprising pick- up order entries and destination order entries for received orders, each order associated with a pick-up order entry and destination order entry, and wherein the driver data for each of the set of drivers includes a list of pick-up order entries (Konig [0029] wherein a pickup time, location, end location, and preferences for the driver) and destination order entries sorted to represent a current route determined for that driver. (Konig [0038] wherein the current mapping of the driver is also used for routing the driver for destination locations).

	Regarding claim 31 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 29 and Konig further discloses:

	The non-transitory computer readable medium of claim 29, wherein ranking the reduced set of drivers is based on one or more of a waiting time associated with any of the orders for any driver of the reduced set of driver, (Konig [0047] wherein the driver waiting time is optimized for pickup schedules) in a time until the new order is due, (Konig [0086] wherein the scheduled drop off or pickup times are factored into the driver assignment) how many locations or orders are currently assigned to each driver, (Kisiler [0111] wherein the pickup locations can either be fixed assigned areas or any requested location) when each driver ends his shift, how close each driver is to the end of his shift, or a desired end location for a driver.  (Konig [0214] wherein the driver may have preferred ending locations).

	Regarding claim 32 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 29 and Konig further discloses:

	The non-transitory computer readable medium of claim 29, wherein the instructions further comprise instructions for assigning the new order to the highest ranking driver by inserting a pick-up order entry and destination order entry into the list of pick-up order entries and destination order entries of the driver data for the highest ranking driver and re-sorting the list to represent (Konig [0218] wherein ranked drivers are determined based on timing and positive or negative feedback from a list of suitable drivers available i.e. a reduced ranked list) … determined for the highest ranking driver. (Konig [0091] wherein the drivers are ranked for the highest order request and most suitable driver to take the task).

	Konig does not appear to disclose:

	the second route

	However, in the same field of endeavor of vehicle controls Kisiler discloses:

	“the second route” (Kisiler [0078] [0090] wherein multiple routes are determined to an optimal route)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second route and duration information of Kisiler with the vehicle system of Konig and Hollis because one of ordinary skill would have been motivated to make this modification in order to optimize travel routes with additional stops or pickups based on gathered vehicle and item information (Kisiler [0069] [0118]).

	Regarding claim 33 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 29 and Konig further discloses:

	The non-transitory computer readable medium of claim 29, wherein determining the current travel time for the first set of legs … comprises requesting the current travel time for each leg from a provider (Konig [0118] wherein a first route for a pickup is mapped including an ETA for the arrival of the vehicle i.e. a travel time for the current route) over a network. (Konig [0143] wherein the devices are connected via a network wired or wirelessly).

	Konig does not appear to disclose:

	the second set of legs

	However, in the same field of endeavor of vehicle controls Kisiler discloses:

	“the second set of legs” (Kisiler [0078] [0090] wherein multiple routes are determined to an optimal route)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second route and duration information of Kisiler with the vehicle system of Konig and Hollis because one of ordinary skill would have been motivated to make this modification in order to optimize travel routes with additional stops or pickups based on gathered vehicle and item information (Kisiler [0069] [0118]).

	Regarding claim 34 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 29 and Konig further discloses:

	The non-transitory computer readable medium of claim 29, wherein filtering the set of drivers to determine a reduced set of drivers comprises applying a set of filtering rules to the reduced set of drivers before applying the filtering model. (Konig [0011] [0138] wherein reducing the drivers includes rating a driver based on their services, further used to reduce the potential driver list in future requests).

	Regarding claim 35 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 29 and Konig further discloses:

	The non-transitory computer readable medium of claim 29, wherein determining the first total duration for the current set of orders comprises determining any non-transit time required at each destination of each of the set of legs of the first route (Konig [0047] wherein the vehicle routes are based on optimized waiting time i.e. non-transit time) … 

	Konig does not appear to disclose:

	and adding the determined non-transit time to the current travel times for each of the set of legs of the first route and determining the second total duration for the combined set of orders comprises determining any non-transit time required at each destination of each of the set of legs of the second route and adding the determined non-transit time to the current travel times for each of the set of legs of the second route.

	However, in the same field of endeavor of vehicle controls Kisiler discloses:

	“and adding the determined non-transit time to the current travel times for each of the set of legs of the first route and determining the second total duration for the combined set of orders comprises (Kisiler [0078] [0090] wherein multiple routes are determined to an optimal route with total time items are in a vehicle for delivery) determining any non-transit time required at each destination of each of the set of legs of the second route and adding the determined non-transit time to the current travel times for each of the set of legs of the second route.” (Kisiler [0078] [0090] wherein multiple routes are determined to an optimal route with total time items are in a vehicle for delivery).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second route and duration information of Kisiler with the vehicle system of Konig and Hollis because one of ordinary skill would have been motivated to make this modification in order to optimize travel routes with additional stops or pickups based on gathered vehicle and item information (Kisiler [0069] [0118]).

	Regarding claim 36 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 29 and Konig further discloses:

	The non-transitory computer readable medium of claim 29, wherein the obtained current location of the driver is determined in real-time by receiving the current location from the computing device of the driver in real-time, (Konig [0140] [0147] network establishes an up to date connection to determine location information of the request and the vehicle) or wherein the obtained current location of the driver was previously stored in the driver data.  (Konig [0023-0024] wherein the current location is stored for the driver).

	Regarding claim 37 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 29 and Konig further discloses:
	
	The non-transitory computer readable medium of claim 36, wherein the instructions further comprise instructions for updating the current location of each of the set of drivers in the driver data.  (Konig [0057] [0034] wherein the current location are used to determine a cluster i.e. request distribution).

	Regarding claim 38 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 29 and Konig further discloses:

	The non-transitory computer readable medium of claim 29, wherein the instructions further comprise instructions for assigning the highest ranking driver to the new order.  (Konig [0218] wherein ranked drivers are determined based on timing and positive or negative feedback from a list of suitable drivers available i.e. a reduced ranked list for matching the request).

	Regarding claim 39 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 29 and Konig further discloses:

	The non-transitory computer readable medium of claim 29, wherein the filtering model comprises a set of filtering rules.  (Konig [0185] [0213] wherein a subset of vehicles is based on various filtering rules).  

	Regarding claim 42 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 29 and Konig further discloses:

	The non-transitory computer readable medium of claim 29, … wherein the routing engine used for determining the first total duration for the current set of order is an optimal routing engine when the first number of locations is less than the threshold (Konig [0138] wherein the driver is rated based on the route following an optimal route based on a threshold) …

	Konig does not appear to disclose:

	determining if a first number of locations in the current set of orders for the driver is greater than a threshold, or and a non-optimal routing engine when the first number of locations is greater than the threshold; and determining if a second number of locations for the combined set of orders for the driver is greater than the threshold wherein the routing engine used for determining the second total duration for the combined set of orders is an optimal routing engine when the second number of locations is less than the threshold and a non-optimal routing engine when the second number of locations is greater than the threshold.

	However, in the same field of endeavor of vehicle controls Kisiler discloses:

	“determining if a first number of locations in the current set of orders for the driver is greater than a threshold,” (Kisiler [0091] wherein the driver has a threshold number of rules including a number of stops or arranging of pickup or drop off items for both optimal and suboptimal route planning) and “and a non-optimal routing engine when the first number of locations is greater than the threshold; (Kisiler [0091] wherein the driver has a threshold number of rules including a number of stops or arranging of pickup or drop off items for both optimal and suboptimal route planning) and determining if a second number of locations for the combined set of orders for the driver is greater than the threshold (Kisiler [0083] wherein the system determines if the items to be picked up at locations are able to be picked up or can be optimized i.e. if they meet a threshold) wherein the routing engine used for determining the second total duration for the combined set of orders is an optimal routing engine when the second number of locations is less than the threshold (Kisiler [0078] wherein the optimal routing includes the best placement and route based on later pickup information) and a non-optimal routing engine when the second number of locations is greater than the threshold.” (Kisiler [0083] [0091] wherein the system determines if the items to be picked up at locations are able to be picked up or can be optimized i.e. if they meet a threshold). 
 
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second route and duration information of Kisiler with the vehicle system of Konig and Hollis because one of ordinary skill would have been motivated to make this modification in order to optimize travel routes with additional stops or pickups based on gathered vehicle and item information (Kisiler [0069] [0118]).

	Claims 26 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Konig and Hollis and Kisiler as applied to claims 25 and 39 above, and further in view of Roberts et al. (US Pre-Granted Publication No. US 2011/0300984 A1 hereinafter “Roberts”).

	Regarding claim 26 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 25 and Konig further discloses:

	The system of claim 25, wherein the filtering rules are applied to each of the set of drivers to evaluate an activity state of the driver, (Konig [0023-0024] wherein the current location is stored for the driver i.e. what the driver is currently doing is determined) … a distance of the driver to a pickup for the new order, (Konig [0047] wherein the driver distance to requested location is calculated) a pervious update time for the current location of the driver, (Konig [0085] wherein the driver isn’t available based on the current task and location i.e. a previous time for the driver location) … a certification of the driver, (Konig [0185] wherein the driver and vehicle characteristics are used for the pickup request i.e. a certification of the driver) or a type of vehicle of the driver.  (Konig [0185] wherein the driver and vehicle characteristics are used for the pickup request based on requirements). 

	Konig does not appear to disclose:

	a number of stops in the current set of orders for the driver,

	However, in the same field of endeavor of vehicle controls Kisiler discloses:

	“a number of stops in the current set of orders for the driver” (Kisiler [0106] wherein a number of stops is incorporated in routing optimization)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second route and duration information of Kisiler with the vehicle system of Konig and Hollis because one of ordinary skill would have been motivated to make this modification in order to optimize travel routes with additional stops or pickups based on gathered vehicle and item information (Kisiler [0069] [0118]).

	Additionally, Konig in view of Hollis and Kisiler do not appear to disclose:

	is the driver currently late for any order in the driver's current set of orders,

	However, in the same field of endeavor of vehicle controls Roberts discloses:

	“is the driver currently late for any order in the driver's current set of orders,” (Roberts [0036] wherein the driver information including being behind schedule are included in sorting)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the tardiness of Roberts with the vehicle system of Konig and Hollis  and Kisiler because one of ordinary skill would have been motivated to make this modification in order to accurately plan by a dispatcher additional parts of a trip based on real time information (Roberts [0037]).

	Regarding claim 40 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 39 and Konig further discloses:

	The non-transitory computer readable medium of claim 39, wherein the filtering rules are applied to each of the set of drivers to evaluate an activity state of the driver, (Konig [0023-0024] wherein the current location is stored for the driver i.e. what the driver is currently doing is determined) … a distance of the driver to a pickup for the new order, (Konig [0047] wherein the driver distance to requested location is calculated) a pervious update time for the current location of the driver, (Konig [0085] wherein the driver isn’t available based on the current task and location i.e. a previous time for the driver location) … a certification of the driver, (Konig [0185] wherein the driver and vehicle characteristics are used for the pickup request i.e. a certification of the driver) or a type of vehicle of the driver.  (Konig [0185] wherein the driver and vehicle characteristics are used for the pickup request based on requirements). 

	Konig does not appear to disclose:

	a number of stops in the current set of orders for the driver,

	However, in the same field of endeavor of vehicle controls Kisiler discloses:

	“a number of stops in the current set of orders for the driver” (Kisiler [0106] wherein a number of stops is incorporated in routing optimization)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second route and duration information of Kisiler with the vehicle system of Konig and Hollis because one of ordinary skill would have been motivated to make this modification in order to optimize travel routes with additional stops or pickups based on gathered vehicle and item information (Kisiler [0069] [0118]).

	Additionally, Konig in view of Hollis and Kisiler do not appear to disclose:

	is the driver currently late for any order in the driver's current set of orders,

	However, in the same field of endeavor of vehicle controls Roberts discloses:

	“is the driver currently late for any order in the driver's current set of orders,” (Roberts [0036] wherein the driver information including being behind schedule are included in sorting)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the tardiness of Roberts with the vehicle system of Konig and Hollis  and Kisiler because one of ordinary skill would have been motivated to make this modification in order to accurately plan by a dispatcher additional parts of a trip based on real time information (Roberts [0037]).

	Claims 27 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Konig and Hollis and Kisiler as applied to claims 15 and 29 above, and further in view of Shi et al. (US Pre-Granted Publication No. US 2018/0188049 A1 hereinafter “Shi”).

	Regarding claim 27 Konig in view of Hollis and Kisiler discloses all of the limitations of claim 15 but the above combination does not appear to disclose:

	… wherein the filtering model comprises a machine learning model trained on historical order data.

	However, in the same field of endeavor of vehicle controls Shi discloses:

	“wherein the filtering model comprises a machine learning model trained on historical order data.” (Shi maybe [0159] wherein the predictions are based on machine learning of historical routes run).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the historical learning model of Shi with the vehicle system of Konig and Hollis and Kisiler because one of ordinary skill would have been motivated to make this modification in order to improve the scheduling of a vehicle to be more accurate and better prepared to handle new routes (Shi [0159]).

	Regarding claim 41 Konig in view of Hollis and Kisiler disclose all of the limitations of claim 39 but the above combination does not appear to disclose:

	… wherein the filtering model comprises a machine learning model trained on historical order data.

	However, in the same field of endeavor of vehicle controls Shi discloses:

	“wherein the filtering model comprises a machine learning model trained on historical order data.” (Shi maybe [0159] wherein the predictions are based on machine learning of historical routes run).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the historical learning model of Shi with the vehicle system of Konig and Hollis and Kisiler because one of ordinary skill would have been motivated to make this modification in order to improve the scheduling of a vehicle to be more accurate and better prepared to handle new routes (Shi [0159]).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0081399 A1 discloses a driver tracking and reporting system for various vehicles
US 2016/03342946 A1 discloses a route and load capacity optimization system for a vehicle 
US 2017/0053531 A1 discloses a dynamic vehicle routing system

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664